PER CURIAM.
While the trial justice may have justifiably determined employment of the plaintiff’s assignors by the defendant, it was, as alleged, for services in the searching of title, “to be done and completed in about two weeks.” This work was admittedly not completed within the agreed time, nor later, even in semblance, under cover of “we report,” in their letter of February 23, 1905, to the defendant, who had notified them three days -after the two weeks had passed that, having only a couple of days before making final. payment, he ought to have report by that time to Le of any value. The evidence did not warrant judgment in favor of the plaintiff.
Judgment reversed, and new trial ordered, with costs t'o appellant to abide the event.